DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 16 August 2022 has been entered. Claim(s) 1-3 is/are pending in this application and examined herein. Claim(s) 1 are amended. Claim(s) 2-3 are withdrawn.
The rejections under 35 USC 112(b) to claim(s) 1 are withdrawn in view of the amendments to claim(s) 1. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 August 2022 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov et al. (US 6508853 B2), hereinafter Dimitrov, in view of Mizukami (JPH 1047862A, machine translation and original figures) and evidentiary reference Molecular Dynamics Modelling of Fe-C Alloys, hereinafter Molecular Dynamics Modelling.
Regarding claim 1, Dimitrov teaches a process for the production of metal melts (Title), such as in particular iron in a furnace vessel (a method for melting/refining a cold iron source using a melting/refining furnace; Abstract, Col. 1 line 13), where iron scrap is fed by a scrap conveying belt 8 into the top of furnace 1 (a first step in which a cold iron source is supplied from an upper part of the melting/refining furnace; Col. 4 lines 4-5, Col. 12 lines 65-68, Fig. 1). Dimitrov teaches the scrap is melted by the electrodes 16, which when in the DC configuration comprises a single electrode (second step in which the cold iron source is melted by energizing an electrode provided in a center of the melting/refining furnace; Col. 8 lines 36-51). Dimitrov teaches combined lances/burners 35 which discharge oxidizing gas mounted at the top wall of the converter furnace 3 attached to furnace 1 which contains molten metal 24 (a third step in which the cold iron source is melted by a burner provided on a furnace wall of the melting/refining furnace; Col. 9 line 58 – Col. 10 line 1, Col. 20 lines 63-67, Fig. 1). Dimitrov teaches afterburning nozzles 10 which heat the scrap 8 before it is fed to the furnace, and that the afterburning combusts CO and H2 released from the molten metal (a fourth step in which an oxidant gas is ejected from a lance installed in an oxidant gas ejection hole provided in the furnace wall above the burner downward from the horizontal, oxidant gas is reacted with a mixture of carbon monoxide and hydrogen which are generated during melting of the cold iron source; Col. 8 lines 17-21, Col. 6 lines 55-64, Col. 5 lines 13-26). Dimitrov teaches the lances/burners 35 are oriented 0-30° from the vertical (60-90° from the horizontal) and mounted higher than afterburning nozzles 10, where one of ordinary skill would recognize that as the nozzles traverse the furnace boundary, are located in a hole (a fourth step in which an oxidant gas is ejected from a lance installed in an oxidant gas ejection hole provided in the furnace wall above the burner downward from the horizontal; Col. 10 lines 15-21, Fig. 1) and the afterburning nozzles 10 to be normal to the conveyor 8 and placed along the portion of the conveyor that is inclined (Fig. 1). As at least some of the nozzles are also inclined, in the case that the combined lances/burners 35 are oriented at 0° from the vertical (90° from the horizontal), the angle of at least some of the afterburning nozzles with the horizontal is < 90°, reading on an oxidant gas ejection hole provided in the furnace wall above the burner downward from the horizontal direction so that when an angle between a center axis of the burner and a horizontal plane is a, and an angle between a center axis of the lance and the horizontal plane is β, α and β satisfy the relationship of α > β > 0°. Dimitrov teaches that a slag is formed under oxygen blowing in the converter 3 and the slag is withdrawn (a refining step in which impurities are removed by introducing oxygen into the molten iron generated by melting the cold iron source; Col. 7 lines 20-26, Fig. 1).
Dimitrov teaches that offgases created in the converter are burned by the combined lances/burners 35 depending on the local heat demands of parts of the furnace (Col. 11 lines 1-11). The Examiner notes that as scrap is melted in the furnace vessel 1, as the furnace vessel 1 and converter 3 are contiguous, one of ordinary skill would recognize that offgases generated also would end up in the converter. As Dimitrov maintains oxidizing conditions in the converter (Col. 7 lines 20-26), and the offgases comprise H2 and CO (Col. 6 lines 55-64) which are known reducing gases, one of ordinary skill would recognize that the lances/burners 35 also are used to burn offgases as they are generated in the furnace vessel 1 and would heat the furnace for melting of iron, reading on wherein the fourth step starts at the same time as or immediately after the start of the third step.
Dimitrov teaches maximum feed rates of oxygen to the furnace and a volume of the converter (Col. 21 lines 29, 33-34) and the oxidizing gas to be oxygen (Col. 9 line 34-35), but does not teach the ratio of furnace volume to the amount of oxygen used in the fourth step. 
Mizukami teaches an arc melting furnace and melting method of cold iron source employing the same (Title), where it is an objective of Mizukami to recover energy by effective secondary combustion [0007] of CO [0002,0012] by adding oxygen-containing gas [0014]. Mizukami further teaches in Tables 1-2 charging in a first example, 150 tons of cold iron source into a furnace with a diameter (D) of 7m and freeboard (L) of 5.8 m [0047, Table 1 first data column]. As Figures 2 and 7-11 show, the furnace is cylindrical, therefore the free space within the furnace is 223.210 m3. The Examiner notes that the freeboard is measured as seen in Figure 2, is measured from the liquid level of the molten metal [0055], and does not include the volume of the reactor taken up by the liquid metal. Molecular Dynamics Modelling teaches the densities of liquid iron from the liquidus temperature to 2500 K in Fig. 1. As Mizukami teaches a melting furnace, one of ordinary skill would recognize that during the melting step, until all iron scrap in the furnace has melted, the temperature of the molten iron is constant at the liquidus temperature (~1810 K) as further heating is used to phase change the iron from solid to liquid rather than heat the iron further. As Fig. 1 of Molecular Dynamics Modelling teaches the density of iron at the liquidus temperature to be ~7000 kg/m3, the volume of the 150 tons of iron of Mizukami would be approximately 21.429 m3, for a total furnace volume of 244.639 m3 in the furnace of Mizukami. Mizukami further teaches the secondary combustion in the first example is performed using 3 lances arranged at upper and lower stages within the furnace, for a total of 6 lances ([0048], Table 2, first column of data, third row of data), and that each lance blows 15 Nm3/min of gas (Table 2, first column of data, tenth row of data), for 90 Nm3/min (5400 Nm3/hour) of oxygen total. This equates to a V/Q of 0.0453. 
Mizukami teaches a V/Q of 0.0453, which is on the same order of magnitude as the lower limit of the instantly claimed V/Q range from 0.1-0.8. As V/Q values close to that of the instant claims are known are known in the art, and as one of ordinary skill would be motivated to optimize oxygen content to be sufficient to ensure combustion of offgases while not wasting valuable pure oxygen and unnecessary reagent expense, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the V/Q value to find a value or range of values where significant postcombustion is achieved while oxygen use is limited, and would be expected to arrive at a ratio of V/Q from 0.1-0.8 in the furnace of Dimitrov as a result of routine optimization, using the V/Q of 0.0453 of Mizukami as a starting point. See MPEP § 2144.05 (II) (A-B). 

Response to Arguments
In response to applicant's argument that Grant (US 8333819 A) does not teach the newly amended limitation regarding the angles of the burner and lance, the Examiner agrees. Therefore, the rejection of claim(s) 1 over Grant in view of Mizukami (JPH 1047862), Berger (US 5573573), Direct Current Electric Arc Furnaces, and Molecular Dynamics Modelling is withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to Grant as applied in the previous office action.
Regarding applicant’s argument that claim 1 is patentable and as claims 1 and 2 share a special technical feature and claims 2-3 should be rejoined, the Examiner respectfully disagrees, as claim 1 is rejected under a new ground of rejection as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        



/VANESSA T. LUK/Primary Examiner, Art Unit 1733